Citation Nr: 1122286	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  06-21 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for cause of death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran served on active duty July 1965 to August 1969 and from August 1971 to April 1979.  He died in October 2004, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for the Veteran's cause of death and for entitlement to accrued benefits.  In April 2010, the Board denied the claim for accrued benefits and remanded the issue of service connection for additional development.  The necessary development has been completed and the case is ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran died in 2004 due to an immediate cause of metastatic pharyngeal cancer and an underlying cause of tobacco abuse.  

2.  At the time of his death the Veteran was in receipt of service connection for left ear hearing loss rated as 40 percent disabling. 

3.  A preponderance of the evidence is against a finding of a nexus pharyngeal cancer and any in-service event, injury, or disease. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1101, 1103, 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of the VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).  

In the context of a claim for DIC benefits, as in the present case, appropriate notice from the RO to the Appellant must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Letters, dated in February 2005 and May 2005, informed the appellant of the evidence and information necessary to substantiate the claim, the information required of her to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that she should submit if she did not desire VA to obtain such evidence on her behalf.  

The RO did not specifically advised the appellant of the fourth and fifth Dingess elements or provide a statement of the conditions for which the Veteran was service-connected at the time of his death, as required by Hupp.  However, the Board's current action denies service connection for the cause of the Veteran's death, so no degree of disability or effective date will result from the Board's action.  Regarding lack of notification about the Veteran's service connected disability, the Board notes that he was in receipt of service-connection exclusively for left ear hearing loss.  There is no contention that the service connected disability was in any way related to the subsequent development of cancer.  For these reasons, the Board finds that the lack of full preadjudication notice in this appeal has not, in any way, prejudiced the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran's service treatment records and relevant post-service medical records have been obtained.  VA obtained a June 2010 VA medical opinion that is adequate for adjudication and reflects compliance with the April 2010 remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The April 2010 Board remand also directed the RO/AMC to obtain outstanding private medical records.  The RO/AMC sent the appellant a letter, dated in April 2010, requesting her to complete authorization forms for these private medical records.  The appellant responded by submitting several private medical records, including those identified in the remand, that thoroughly document the Veteran's cancer treatment until his death.  The appellant's May 2010 letter was unclear as to whether she desired additional records to be considered.  The RO/AMC issued a Supplemental Statement of the Case in April 2011 listing the additional evidence considered.  The appellant responded that she did not have any additional information or evidence to submit and desired for the Board to review the claim.  See April 2011 Appellant correspondence.  In this instance, the Board finds the record to be in substantial compliance with the April 2010 remand instructions.  D'Aries, supra.

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claim by the originating agency were not prejudicial to the appellant.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either (1) the principal (primary) cause of death or (2) a contributory cause of death.  To be considered a principal (primary) cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  For a service- connected disability to be a contributing cause, it must have substantially or materially contributed to a Veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. § 3.313(a). The presumption requires that the Veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97.  

Even if an appellant is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence and Analysis

The Veteran died in October 2004.  The death certificate lists metastatic pharyngeal cancer present for six weeks as the immediate cause and tobacco use for many years as the secondary cause.  

Service treatment records do not contain any evidence showing the presence of pharyngeal cancer.  Instead, the appellant asserts that the subsequent development of pharyngeal cancer is related to either herbicide exposure, including Agent Orange, or gynecomastia and sebaceous cysts treatment during service.  

Regarding the appellant's assertion of Agent Orange exposure, the record shows that the Veteran served in the Navy and earned a Vietnam Service Medal during his initial period of service from July 1965 to August 1969.  The Veteran's second period of service does not show Vietnam service.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has ruled that service in Vietnam requires the Veteran to set foot on land to meet the criteria for presumptive exposure to herbicides.  Haas, supra.; 38 C.F.R. § 3.307(a)(6)(iii).  The Personnel Information Exchange System (PIES) records show that they were unable to confirm in-country Vietnam service for the Veteran.  Unfortunately, lay statements are unavailable from the Veteran to clarify the issue.  The appellant reported that the Veteran stepped foot in Vietnam.  See August 2005 Notice of Disagreement.  

Even assuming that the Veteran set foot in Vietnam, pharyngeal cancer or squamous cell carcinoma are not disabilities presumptively linked to herbicide exposure.  See 38 C.F.R. § 3.309(e).  Thus, the evidence would have to show a direct relationship to presumed herbicide exposure.  Combee, supra.  To the extent that the appellant provided lay opinions regarding a positive nexus, there is no indication that she possesses the specialized medical expertise that is necessary to identify the medical pathology of pharyngeal cancer.  Competent medical evidence is required.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  As the appellant is not competent to provide medical opinions regarding a nexus on this matter, her assertions regarding a nexus have no probative value.  Jandreau, supra.; Id.  There is no competent medical evidence showing a nexus between the Veteran's cancer and herbicide exposure.  Therefore, even if the Board presumed herbicide exposure for the Veteran, this theory of entitlement would fail.  See id.

The Board will now consider the appellant's contention that the development of pharyngeal cancer is related to in-service gynecomastia and sebaceous cysts.  Private medical records did not suggest a nexus to any in-service event, injury, or disease.  As stated above, to the extent that the appellant provide lay opinions regarding a positive nexus, she is not competent to provide medical opinions regarding a nexus on this matter.  Id.  Consequently, her assertions regarding a nexus have no probative value.  See id.

The competent medical evidence addressing the possibility of an in-service etiology consists solely of the June 2010 VA medical opinion.  The examiner carefully reviewed the claims file and considered the Veteran's service history.  He gave a negative medical opinion.  He believed that the pharyngeal cancer was more likely related to the Veteran's tobacco use and excessive alcohol consumption.  He stated that both were "well known" risk factors for oral and pharyngeal cancer.  This opinion is plausible and consistent with the record.  The Board finds it highly probative and to significantly weigh against the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

After careful consideration of all the lay and medical evidence, the Board finds the preponderance of the evidence is against the claim.  Service connection for cause of the Veteran's death is denied.  


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


